Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 24, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  148538-9                                                                                                Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  IN RE DEWALD                                                                                           David F. Viviano,
                                                                                                                     Justices
  _________________________________________
  JEROME W. DEWALD,
            Plaintiff-Appellant,
  v                                                                SC: 148538
                                                                   COA: 315000
                                                                   Ingham CC: 02-001185-FH
  INGHAM CIRCUIT JUDGE,
           Defendant-Appellee.

  _________________________________________/
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                SC: 148539
                                                                   COA: 315654
                                                                   Ingham CC: 02-001185-FH
  JEROME W. DEWALD,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 6, 2013
  orders of the Court of Appeals is considered. As to Court of Appeals Docket No.
  315000, the application is DENIED, because the Court is not persuaded that it should
  grant the requested relief. As to Court of Appeals Docket No. 315654, the application is
  DENIED, because the defendant’s motion for relief from judgment is prohibited by MCR
  6.502(G).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 24, 2014
         d0616
                                                                              Clerk